Exhibit 10.13

COMPENSATION INFORMATION FOR NON-EMPLOYEE DIRECTORS

Medivation, Inc.

Cash Compensation for Non-Employee Directors

 

Annual Retainer, all members

  $35,000  

Annual Retainer for Chairman

  $30,000

Annual Retainer for Committee Chairs:

   

Audit Committee

  $15,000

Compensation Committee

  $10,000

Nominating and Corporate Governance Committee

  $7,500

Annual Retainer for Committee Members:

   

Audit Committee

  $5,000

Compensation Committee

  $3,000

Nominating and Corporate Governance Committee

  $2,500

Fee per Board Meeting:

   

Attended in Person

  $2,000

Attended Telephonically

  $1,000

Fee per Committee Meeting:

   

Attended in Person

  $1,000

Attended Telephonically

  $500

Medivation, Inc.

Equity Compensation for Non-Employee Directors

Upon initial election to the Board of Directors, each non-employee director
receives an initial grant of an option to purchase 30,000 shares of the
Company’s common stock. Each non-employee director receives an annual grant of
an option to purchase 7,500 shares of the Company’s Common Stock at the next
available date of grant pursuant to the Company’s Stock Option Grant Date Policy
following the Annual Meeting of Stockholders for the applicable year.